RE Ce ye.
STATE OF MARYLAND Ll IN THE

2816 -t&
* CIRCUIT court’! 24 PH 1: 96

4 fot

ea heal AL
v. * FOR BALTIMORE City
<3 CRIMINAL DIVISTaN
KENDELL ENGLISH a BALTIMORE CITY
Defendant a Case No.: 115230019
* * * * * * * * * * * *
ORDER

On September 26, 2016, Defendant Kendell English filed a Motion for Subpoena for
Tangible Evidence requesting all Internal Investigative Division (IID) records pertaining to
Detective Jemell L. Rayam. Defendant has not met the threshold burden of demonstrating a
“need to inspect.” See Fields v. State, 432 Md. 650 (2013); see Zaal v. State, 326 Md. 54, 81-82
(1992). Under Fields v. State, “a defendant in a criminal case who, for purposes of confronting
an adverse witness, seeks discovery of otherwise confidential information about that witness has
the initial burden to demonstrate a ‘need to inspect,’ that is, ‘a reasonable possibility that review
of the records would result in discovery of usable evidence.’” 432 Md. at 667 (quoting Zaal, 326
Md. at 81).

Defendant’s motion states that in 2016, IID records for Detective Rayam were disclosed
to an unidentified Assistant Public Defender by the Baltimore City State’s Attorney’s Office
before an unrelated trial. That Assistant Public Defender was required to sign a confidentiality
agreement before the records were released. Defendant’s counsel admits that she does not know
the contents of the IID records because of the confidentiality agreement, but has a “good faith
basis to believe the records concern information usable at trial and can be used to impeach

Detective Rayam’s credibility.” Defendant’s Motion for Subpoena for Tangible Evidence, p. 2.

EXHIBIT

P43
However, Defendant’s motion does not explain why there is a good faith basis to believe such
records would contain usable information. Defendant’s motion further states that on November
12, 2015, Detective Rayam was found to be not credible by Judge Barry Williams during a
hearing in State v. Gary Clayton, case no. 115124016 and 115035011. There is no indication
that the Baltimore City Police Department conducted an internal investigation of Detective
Rayam concerning his testimony in that case. Defendant has not satisfied his initial burden
demonstrating a “need to inspect” al! IID records pertaining to Detective Rayam. Accordingly,
after balancing the interests and in consideration of Maryland Rule 4-264, it is this ef day of
October, 2016, hereby

ORDERED that Defendant’s Motion for Subpoena for Tangible Evidence is DENIED.

Judge's Signature appears on the
original document a

cl ee eB ee

dge Jeannie J.Hong / O-
